[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel The Prudential Insurance Company of America 213 Washington Street, Newark, NJ 07102-2917 Tel973 802-3716 william.evers@prudential.com April 30, 2015 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Definitive Prospectuses and Statements of Additional Information Filings Pursuant to Rule 497(j) Investment Company Act No. 811-5438 Investment Company Act No. 811-5438 333-96577 333-150220 333-71654 333-152411 333-71672 333-08853 333-71834 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectuses and Statements of Additional Information ("SAIs") included in the above-referenced Registration Statements,the form of Prospectuses and SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Very truly yours, /s/William J. Evers William J. Evers Vice President, Corporate Counsel
